Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: Independent Claim 1 requires: An integrated circuit for interfacing with and conditioning a signal output by a capacitive microelectromechanical systems (MEMS) transducer, the integrated circuit comprising: a signal conditioning circuit having an input electrically connectable to an output of a capacitive MEMS transducer, the signal conditioning circuit having an output; a transducer bias circuit comprising: a charge pump circuit comprising a plurality of cascaded charge pump stages between an input and output of the charge pump, each charge pump stage comprising a capacitor coupled to a first semiconductor device, the first semiconductor device located in a first well region embedded in a substrate and doped with a P or N type material, a first deep trench isolation barrier disposed about the first well region and insulating at least a portion of the first well region from the substrate; a high voltage electrostatic discharge protection circuit coupled to the output of the charge pump; and a filter coupled to the output of the charge pump. Independent Claims 9 and 16 require similar limitations with respect to the charge pump circuit. In the MEMS art, Muza (US 20120293216 A1) teaches the use of cascaded charge pumps to provide higher voltages from a lower input voltage (¶ [0002] MEMS microphones use charge pumps to boost the bias voltage applied to a capacitive sensor above the power supply voltage. Charge pump designs cascade a series of pump blocks that build on the input voltage from a prior stage. Each stage's gain is limited to something less than the power supply's voltage, ideally a supply and temperature-independent reference voltage. For low-voltage designs that are required in the cell phone market, such as a 1.5 volt power source generating greater than 50 volts, a large number of stages are required. This results in higher current consumption because of parasitic capacitances generated by the charging and discharging of each stage. In addition, the large number of stages requires a large silicon foot print.). In a related field, Choy (US 20170170163 A1) teaches the use of isolated cascaded P-type and N-type transistor stages (Figs. 1-2, 4 and ¶ [0019]-[0022]). The stages appear to present deep trench isolation barriers (¶ [0019]: “Isolated P-well 420 of P-channel transistor 402 is formed within a surrounding isolation N-well 444. The surrounding isolation N-well 444 is formed as a deep N-well or buried N-well implant with formed N-type doped or implanted wall portions surrounding the isolated P-well 420. Isolation N-well 444 isolates P-well 420 from the P-type substrate PSUB.”). However Choy does not appear to teach the further claimed capacitor coupled to a first semiconductor device (Claims 1, 9) or the output DC of 60 volts (Claim 16).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW A EASON whose telephone number is (571)270-7230. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW A EASON/Primary Examiner, Art Unit 2651